DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Oleg F. Kaplun on 06/01/2022.

The application has been amended as follows: 
                                               In The claims 
3.	In claim 4, line 16, replace “molten metal and itself, and” with --molten metal and itself, --.
	In claim 4, at the middle of line 19, replace “a lower limit that is set to be above” with --a lower limit set to be above--.
	In claim 4, at the end pf line 21, replace “an upper limit that is set to be above” with -- an upper limit set to be above--. 
	In claim 4, lines 22-29, replace “the lower surface height position of the melting chamber lid, and is set to supply the molten metal receiving chamber with the at least one of the molten metal and the metal block until the molten-metal surface level sensor detects that the surface height position of the molten metal in the pumping-out chamber reaches the upper limit when the molten-metal surface level sensor detects that the surface height position of the molten metal in the pumping-out chamber has reached the lower limit so that the surface height position of the molten metal in the pumping-out 3Attorney Docket No. 40198/00901 (SG19107US1) chamber is always kept above the lower surface height position of the melting chamber lid and the molten metal is always in contact with a lower surface of the melting chamber lid.”  with --the lower surface height position of the melting chamber lid, the upper limit being above the lower limit, and wherein, when the molten-metal surface level sensor detects that the surface height position of the molten metal in the pumping-out chamber has reached the lower limit, the material input mechanism supplies the molten metal receiving chamber with the at least one of the molten metal and the metal block until the molten-metal surface level sensor detects that the surface height position of the molten metal in the pumping-out chamber reaches the upper limit so that the surface height position of the molten metal in the pumping-out chamber is always kept above the lower surface height position of the melting chamber lid and the molten metal is always in contact with a lower surface of the melting chamber lid.--

Allowable Subject Matter
4.	Claims 4-6 are allowed.
5.	The following is an examiner’s statement of reasons for allowance: Norihito (JP2005076972) and Shizuka et al. (JP2018058101) are the closest prior art of record, however these prior art either considered individually or as combined differs from the instant claimed invention by failing to teach and/or adequately suggest a melting and holding furnace that controls the flow of molten metal between a molten metal receiving chamber, melting chamber and the pumping-out chamber using molten metal surface level sensor that permits the supply of molten metal into the melting chamber until an upper limit is reached, such that there is no space in the melting chamber for either air or other gases between the surface height of the molten metal and the melting chamber lid, leaving the melting chamber always filled with the molten metal, and thereby preventing  the molten metal interaction with gases, and consequently preventing oxides formation and oxide entrainment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733 
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733